DETAILED ACTION
	Applicant’s response of December 29, 2021 has been fully considered.  Claims 1 and 2 are amended and claim 4 is cancelled.  Claims 1-3, 5 and 6 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US 2012/0168051) in view of Lim et al. (US 2015/0298512) and Boen (US 2015/0352909).
Regarding claims 1, 3 and 5, Matsuo et al. teaches a rubber composition to be used as a side reinforcing rubber layer of a run flat tire comprising natural rubber (rubber component), from 0.1 to 30 parts by weight of a low-molecular weight conjugated diene based polymer having a weight average molecular weight in terms of polystyrene standard in the range of 2,000 to 10,000 measured with a gel permeation chromatography, from 3 to 10 parts by mass of sulfur (¶22), and a compounding agent such as a vulcanization accelerator (¶44).  
Matsuo et al. does not teach a ratio of the content of the vulcanization accelerator to the content of the low-molecular weight conjugated diene-based polymer is from 1 to 3.5, or that the vulcanization accelerator is a thiuram compound.  However, Lim et al. teaches a sidewall insert rubber composition for a run flat tire (¶3) wherein the rubber composition comprises natural rubber (Table 1, Examples) and from 0.5 to 10 parts by weight of a vulcanization accelerator (¶62) that may be a thiuram compound (¶53, 56).  If 3 parts by weight of each of the vulcanization accelerator and the low-molecular weight conjugated diene-based polymer are used in the rubber composition, an amount which falls within the claimed ranges, a ratio of 
Matsuo et al. does not teach that the natural rubber is present in a proportion of 45% to 90% by mass of the rubber component.  However, Boen teaches a rubber composition for a sidewall support for a run-flat tire (Abstract) comprising a rubber component that comprises from 40 to 90 phr of a butadiene rubber and the remainder, 10 to 60 phr, of natural rubber (¶32, 35).  Additionally, Formulations F1 and F3 contain 50 phr (50% of the rubber component) of natural rubber (Table 1).  Matsuo et al. and Boen are analogous art because they are from the same field of endeavor, namely that of natural rubber containing rubber compositions useful in sidewall inserts of run flat tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 10 to 60 phr (10 to 60% by weight of the rubber component) of natural rubber, as taught by Boen, in the rubber composition, as taught by Matsuo et al., and would have been motivated to do so in order to because Boen teaches that this amount of natural rubber is suitable for use in rubber compositions used as sidewall inserts for run-flat tires.  
Regarding claim 2, Matsuo et al. teaches that the low-molecular weight conjugated diene-based polymer is polybutadiene (¶15), meaning there is no aromatic vinyl unit within the polymer.
	Regarding claim 6, Matsuo et al. teaches a run flat tire comprising a side wall portion, a tread, a carcass, a bead core, a bead filler, and a side-reinforcing rubber layer, wherein the side-reinforcing rubber layer comprises the rubber composition as set forth above (¶13).  The side-reinforcing rubber layer is part of the sidewall section (Fig. 1; ¶22).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, and 7 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claims 1 and 3, claims 1 and 2 of the reference application teaches a rubber composition for run flat tires, comprising: a rubber component; a low-molecular weight conjugated diene-based polymer having a weight average molecular weight of 10,000 to 40,000 as expressed in terms of polystyrene, which is measured by gel permeation chromatography, in an amount of 0.5 to 5 parts by mass based on 100 parts by mass of the rubber component; and sulfur, with a ratio of the content of sulfur to the content of the low-molecular weight conjugated diene-based polymer being 1.9 to 9.  This claimed range of ratios and claimed amount of polymer provide that the sulfur must be present in anywhere from 0.9 to 50 parts by mass (calculated by Examiner).  Claim 1 also teaches that the rubber component contains a natural rubber and the proportion of the natural rubber in the rubber component is 45 to 90% by mass.
	Claim 4 of the reference application teaches that a vulcanization accelerator is used in the rubber composition in an amount of 4 to 10 parts by mass based on 100 parts by mass of the rubber component.  The amounts of vulcanization accelerator and polymer will produce a ratio of the content of the vulcanization accelerator to the content of the low-molecular weight conjugated diene-based polymer of from 0.8 to 20 (calculated by Examiner).  The range overlaps with the instantly claimed ratio of 1 to 3.5.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use the overlapping amounts of the rubber composition components and would have been motivated to do so because the reference application teaches that these amounts are suitable for use in the invention.
Regarding claim 2, claim 3 of the reference application teaches that the aromatic vinyl bonding amount of the low-molecular weight conjugated diene-based polymer is less than 5%.
Regarding claim 5, claim 6 of the reference application teaches that the vulcanization accelerator contains a thiuram compound.
Regarding claim 6, claim 7 of the reference application teaches a run flat tire comprising a sidewall section having a side reinforcing rubber layer formed from the rubber composition for run flat tires according to claim 1, a tread, a carcass, a bead core, and a bead filler.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed December 29, 2021 have been fully considered but they are not persuasive.
Applicant argues that the instant invention has achieved certain properties and that there is no disclosure in Matsuo et al. or Lim et al. as to knowledge regarding these properties.  This argument is unpersuasive.  There are no properties of the rubber composition claimed and therefore the references do not need to disclose or suggest such properties.  Furthermore, even if the properties were claimed, the prior art teaches the claimed composition and it is the position of the Office that any property possessed by the claimed composition would flow from the composition taught by the prior art which meets the limitations as claimed.  As to the motivation for adding in the vulcanization accelerator of Lim et al. to the composition of Matsuo et al., Lim et al. does teach that it will increase productivity through the acceleration of the rate of vulcanization and it is immaterial that it does not state any other specific properties.
Applicant also argues that Matsuo et al. and Lim et al. do no teach the newly added limitation of the rubber component comprising 45% to 90% by mass of natural rubber.  While applicant is correct that this particular limitation is not taught by Matsuo et al. and Lim et al., the newly cited reference of Boen does teach this limitation.
Applicant argues that the nonstatutory double patenting rejection would not have been obvious to one of ordinary skill in the art, but does not point out any errors with the rejection.  This rejection stands.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767